Title: To James Madison from William Cooke, 1 October 1803 (Abstract)
From: Cooke, William
To: Madison, James


1 October 1803, Charleston. Encloses a copy of his letter addressed from London. Arrived in Charleston “Two days ago”: “I deem it incumbent on me to inform you, that in case any further efforts of mine may be necessary I may immediately afford them.” “I implore you … to inform me … if there is any grounds, on which I may rest a Hope of recompense for my ruinous losses.” Asks JM to write in care of Benjamin Cudworth.
 

   
   Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). 1 p.



   
   Enclosure not found, but no doubt it was a copy of Cooke to JM, 12 July 1803.


